COOK, Judge,
dissents:
While I agree with the recital of the facts contained in the majority opinion, as far as *581they go, I find them incomplete and the construction placed thereon incorrect. At the time of the incident both the appellant and the purchaser were off duty and in civilian dress. The purchaser stated that he had never been involved in a drug transaction with the appellant before the incident in-question. It is true that the purchaser testified that he and the appellant had discussed the use of drugs while in the company area, but the content of those conversations is totally unrevealed in this record. For ought we can tell the appellant was discouraging the use of drugs during these discourses.
The majority rests jurisdiction on three bases. One is that the offenses were related to the appellant’s military duties because the appellant made the purchaser’s acquaintance on post and because the two men’s on-post discussions had engendered this off-post sale. There is no evidence of record to sustain this conclusion. It can only be arrived at if one is willing to agree that all offenses, involving soldiers who first become acquainted on post and discuss drugs, ipso facto arise from or are related to their military duties. I do not believe that any such broad interpretation was intended to be accorded that Relford criterion.* From my reading of the facts the only on-post acquaintanceship that precipitated this transaction was the one between Bondurant (purchaser) and Challenger (appellant’s roommate). There is no evidence that appellant had any part of Challenger’s earlier solicitation of Bondurant.
A second basis for the majority’s view is that the offenses involved a threat to the military post because of the purchaser’s statement that he was going to return to post and because of the size of the purchase. The appellant, however, can hardly be charged with threatening the military post premised on the purchaser’s remarks since the purchaser didn’t make his remark until after the sale. Nor is there any evidence of record as to how probable it is that 98 hits of LSD will or will not be consumed by one individual. Any conclusion that the purchaser was going to return to post and sell some or all of this contraband is bottomed on pure conjecture. In this case, however, even the conjecture is demonstrably erroneous since the purchaser was an informer who turned the illicit cache over to the police before he returned to post. See United States v. Alef, 3 M.J. 414, 418 n.12 (C.M.A.1977).
Thirdly, my brethren state that the offenses are related to military authority and involve a flouting thereof because of the appellant’s NCO status vis a vis the purchaser’s grade of PFC. I have a problem in embracing this theory because I believe it casts too broad a net. Query: What are the perimeters, if any, of such a theory? Would the theory apply if the NCO were the buyer, rather than, as in this case, the seller? Does the theory confer jurisdiction over all parties to the transaction, i. e., can a subordinate-buyer be tried by court-martial as the result of an off-post purchase because he bought from an NCO? Is the theory applicable in cases, other than ones alleging drug crimes, which involve superiors and subordinates? Does it apply in cases involving only officers; in cases consisting of dealings only between warrant officers; in cases concerned solely with officers or warrant officers or enlisted men of the same grade but with different dates of rank? If not, why not? Can it not be said that there is a military relationship and a flouting thereof present to some degree in all criminal activity involving superiors and subordinates, whether that involvement be as coactors or as victims? In my view the answer is an unequivocal yes. I believe, however, that it is just as clear that such status, alone, as I find to be the situation in this case, is not sufficient to confer jurisdiction on military courts. United States v. *582Wilson, 2 M.J. 24 (C.M.A.1976); United States v. Hedlund, 2 M.J. 11 (C.M.A.1976); United States v. Tucker, 1 M.J. 463 (C.M.A. 1976). The Tucker decision specifically provides that, “. . . in resolving questions of military jurisdiction, the situs of the offense is far more significant that the status of the accused or the victim . This is particularly true where, as here, a servicemember is only indirectly ‘victimized’ by the defendant.” Id. at 464.
Two instances of reported cases in which this Court bottomed jurisdiction on the fact that the drug seller was superior in rank to the buyer are United States v. Eggleston, 2 M.J. 1066 (A.C.M.R.1976), and United States v. Wright, 2 M.J. 1086 (A.C.M.R.1976). In the former case, it is apparent that jurisdiction was found to exist solely on the basis of the military status. The Court of Military Appeals vacated this Court’s opinion and returned the case for a DuBay hearing [United States v. DuBay, 17 U.S.C.M.A. 147, 37 C.M.R. 411 (1967)]. United States v. Eggleston, 4 M.J. 88 (C.M.A.1978). In the second case, the concurring opinion by Judge Felder notes that there are on-post factors upon which military jurisdiction can rest, i. e., funds were obtained from soldiers on post to make the off-post drug purchase. That decision was affirmed by the Court of Military Appeals, with Judge Cook concurring specifically on the basis of on-base activity. United States v. Wright, 4 M.J. 87 (C.M.A.1978). I also note that in the landmark case of United States v. McCarthy, supra, the appellant was a training NCO in the buyer’s unit, yet the Court did not rely exclusively, if at all, on that status to find jurisdiction.
Weighing the facts in this case on the scales provided by Relford, supra, I find them incapable of sustaining jurisdiction in the military courts.
1. Appellant was, at the time of these offenses, properly absent from base.
2. The criminal acts were committed off post.
3. The crimes occurred at a place not under military control.
4. The crimes took place within the territorial limits of the United States and not in an occupied zone of a foreign country.
5. They were committed in peace time and they are unrelated to authority stemming from the war power.
6. There is no connection between the appellant’s military duties and the crimes.
7. The “victim” was not engaged in the performance of any duty relating to the military.
8. The civilian courts in North Carolina were present and available for the prosecution of appellant.
9. There was no flouting of military authority.
10. There was no proof of any threat to a military post.
11. No violation of military property was evident.
12. The crimes alleged are among those traditionally prosecuted in the civilian courts.
Therefore, I would set aside the findings of guilty and the sentence and dismiss the charges.

 Relford v. Commandant, 401 U.S. 355, 365, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971); cf., United States v. Sims, 2 M.J. 109 (C.M.A.1977), (no jurisdiction over the off-post forgery of money orders defendant knew had been stolen from another soldier on post); United States v. Uhliman, 1 M.J. 419 (C.M.A.1976) (no jurisdiction over the off-post forgery of checks defendant had stolen from a fellow airman on post).